Citation Nr: 0916090	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2008  for further development and is now 
ready for disposition.

In the March 2008 decision, the Board also denied a claim to 
reopen a claim for service connection for a right hip 
disorder.  The Veteran appealed the right hip claim to he 
United States Court of Appeals for Veterans Claims (Court).  

In October 2008, the Court vacated and remanded the case 
pursuant to a Joint Motion for Remand (Joint Motion) filed by 
the parties.  In a December 2008 decision, the Board reopened 
the right hip claim and remanded the case for further 
development.  The right hip issue remains in remand status.


FINDINGS OF FACT

Confirmed left knee pathology is not shown; complaints 
related to the left knee are not related to service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records show only one complaint of knee 
problems.  In November 1976, the Veteran complained of pain 
in the muscle behind the left kneecap after playing 
basketball.  The range of motion was deemed good, although he 
did not have full extension.  He was assessed with a slight 
strain, put on a three day profile, and treated with an 
analgesic balm.  The remainder of the service treatment 
records are silent as to complaint, treatment, or diagnosis 
with respect to the left knee.  Therefore, the evidence does 
not show a chronic left knee disorder in service.

The record does not contain post-service evidence of left 
knee symptomatology for many years after service discharge.  
In October 1979, the Veteran filed a claim for service 
connection for a pulled ligament in the left leg that he was 
treated for in October 1977.  Service treatment records show 
that in early November 1977 he was treated for a quarter-inch 
puncture wound of the lower left leg (calf area).  This 
October 1979 informal claim appears to be unrelated to the 
knee.  

To the extent that the October 1979 claim could be construed 
as a claim for service connection for a left knee disability, 
that claim was abandoned as evidence requested in connection 
with the claim was not furnished within one year after the 
date of request.  See 38 C.F.R. § 3.158.  Further, VA 
treatment records developed between service and 2004 are 
silent as to complaint, treatment, or diagnosis referable to 
the left knee.

The Veteran filed the current claim in 2004 requesting 
service connection for his left knee.  He has submitted 
private treatment records dated in 2004, which noted knee 
pain and discomfort and crepitus in both knees.  An April 
2004 record diagnosed osteoarthritis of the knees, although 
the radiographic data referred to an X-ray of the right knee 
only.  In other words, the medical evidence does not 
demonstrate that degenerative arthritis of the left knee has 
been established by X-ray findings as required by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

Regardless, even assuming that the Veteran currently has a 
left knee disorder, including arthritis, the Board emphasizes 
the multi-year gap between the one-time complaint of left 
knee pain in service (1976) and the private treatment records 
suggesting left knee arthritis in 2004 (over a 27-year gap 
between the slight strain in service and the private 
treatment record).  This evidence suggests that arthritis of 
the left knee did not manifest within the year immediately 
following service.  Therefore service connection on a 
presumptive basis is not warranted.

Further, the Veteran has not made specific contentions with 
regard to the left knee.  He has requested service 
connection, but otherwise he has not made specific assertions 
regarding left knee symptomatology for many years after 
service.  Such silence constitutes negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Veteran has not specifically asserted that he has had 
continuous left knee problems since service.  Further, any 
history of continued left knee problems since active service 
which could be imputed to the Veteran is inconsistent with 
the other evidence of record.  No chronic left knee pathology 
was noted in service, as there is only one record of left 
knee treatment, assessed as a slight sprain.  The remainder 
of the service treatment records are silent as to any 
complaints, treatment, or diagnosis referable to the left 
knee.  Moreover, the post-service evidence does not reflect 
treatment related to a left knee disorder for many years 
following active service.  

The Board has weighed the Veteran's imputed statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds any recollections as to 
symptoms experienced in the distant past which could be 
imputed to him, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his imputed statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that there 
is no competent evidence which attributes a current left knee 
disorder to active duty.    

Again, the Board emphasizes the lack of a current confirmed 
diagnosis of a left knee disorder, including the lack of X-
ray evidence of left knee arthritis.  Despite the assessment 
of the 2004 private physician, who diagnosed bilateral 
arthritis of the knees but without X-ray evidence, there is 
no other competent evidence in the record which addresses 
whether there is a current disability involving the left 
knee.  

The Board has also considered his statements regarding his 
claim.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
chronic left knee pathology, including arthritis, is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2008 that fully addressed 
all notice elements.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, VA also provided 
the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date, in the April 2008 letter.  Accordingly, VA 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

A supplemental statement of the case was thereafter issued in 
March 2009, curing any potential timing problem.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran provided private 
medical evidence.  Moreover, given the absence of in-service 
evidence of chronic manifestations of a left knee disorder, 
no evidence of a left knee disorder for many years after 
separation, and no competent evidence of a nexus between 
service and the claim, a remand for a VA examination would 
unduly delay resolution.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


